DETAILED ACTION
This is in response to applicant's communication filed on 08/24/2021, wherein:
Claim 1-20 are pending.

Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
On page 8-10 of Applicant response, Applicant argues that the combined teaching of Huawei and Netmanias failed to disclose “determining, by the terminal, a number of resource units corresponding to the maximum TBS, according to the indication information and a subset to which the maximum TBS belongs, wherein the subset is one of a plurality of subsets of a TBS set, each of the subsets corresponding to a respective set of numbers of resource units, wherein the TBS set includes a set of maximum TBSs comprising 1000 bits, 936 bits, 808 bits, 504 bits, 408 bits and 328 bits”. For instance, the cited table of Netmanias merely illustrates a list of possible values for an alleged number of resource units and an alleged TBS, instead of describing its device, for example, determining the alleged number of resource units according to both indication information and a subset to which a maximum TBS belongs. Indeed, Netmanias merely generally discusses a required number of alleged resource units for a selected TBS, rather than actually determining a number of resource units 

Applicant argument have been carefully considered, however, Examiner respectfully disagrees.

Huawei discloses determining, by the terminal, the maximum TBS according to the indication (section 2.3 – discloses UE is allocated maximum TBS up to 1000 bits but UE can choose smaller size TBS); and determining, by the terminal, a TBS supported by the data transmission according to the maximum TBS (section 2.3 discloses UE is allocated maximum TBS up to 1000 bits but UE can choose smaller size TBS – which is supported by the max allocated TBS). The reference indicate that the UE can transmit data up to the maximum transmission block size, however, silent on details about determining, by the terminal, a number of resource units corresponding to the maximum TBS, according to the indication information and a subset to which the 
For one of ordinary skill in the art, it would be obvious to have the ability to transfer maximum transmission block utilizing certain number of resource unit by simple diving the transmission block side by resource unit size. Examiner introduced Netmanias reference to demonstrate that number of resource unit can be determined by using look up table. Specifically, Netmanias discloses receiving, by the terminal, indication information; and determining, by the terminal, a number of resource units corresponding to the maximum TBS, according to the indication information and a subset to which the maximum TBS belongs, wherein the subset is one of a plurality of subsets of a TBS set, each of the subsets corresponding to a respective set of numbers of resource units (section “uplink communication” discloses index obtained by terminal for determining number of sub-frames for transmission of TBS), wherein the TBS set includes a set of maximum TBSs comprising 1000 bits, 936 bits, 808 bits, 504 bits, 408 bits and 328 bits (section “uplink communication” – “A device can select uplink Transport block size (TBS) on MAC layer from 2 bytes (16 bits) up to 125 bytes(1000 bits)”). 
Since determining number of resource units necessary for transmitting a certain transmission block size is known in the art by dividing TBS size by . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 7-9, 11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (“Early data transmission in RACH for NB-IoT”, Feb Netmanias (“NB-IoT - Data Rates and Latency”, August 16, 2017).

Regarding claim 1, Huawei discloses a method, comprising: 
receiving, by a terminal, an indication of a maximum transmission block size (TBS) supported by a data transmission (section 2.3 – discloses UE is allocated maximum TBS up to 1000 bits); 
determining, by the terminal, the maximum TBS according to the indication (section 2.3 – discloses UE is allocated maximum TBS up to 1000 bits but UE can choose smaller size TBS); and 
determining, by the terminal, a TBS supported by the data transmission according to the maximum TBS (section 2.3 – discloses UE is allocated maximum TBS up to 1000 bits but UE can choose smaller size TBS – which is supported by the max allocated TBS).
However, the reference is silent on details about further details of claim 1. 
Netmanias discloses receiving, by the terminal, indication information; and determining, by the terminal, a number of resource units corresponding to the maximum TBS, according to the indication information and a subset to which the maximum TBS belongs, wherein the subset is one of a plurality of subsets of a TBS set, each of the subsets corresponding to a respective set of numbers of resource units (section “uplink communication” discloses index obtained by terminal for determining number of sub-frames for transmission of TBS), wherein the TBS set includes a set of maximum TBSs comprising 1000 bits, 936 bits, 808 bits, 504 bits, 408 bits and 328 bits (section “uplink communication” – “A device can select uplink Transport block size (TBS) on MAC layer from 2 bytes (16 bits) up to 125 bytes(1000 bits)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Huawei, and have number of resource block to transmit the transmission block size, as taught by Netmanias because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to determine number of sub-frame required for transmission block.

Regarding claim 2, the combined teaching of Huawei and Netmanias discloses the method of claim 1, comprising: determining, by the terminal, the maximum TBS from the TBS set according to index information, wherein the indication comprises the index information (Netmanias – Table 1 and section “Uplink communication” disclose TBS index. The combined teaching is obvious for the same reason as claim 1).

Regarding claim 4, the combined teaching of Huawei and Netmanias discloses the method of claim 1, wherein the maximum TBS comprises 1000 bits, 936 bits, 808 bits, 504 bits, 408 bits or 328 bits (Netmanias - section “uplink communication” – “A device can select uplink Transport block size (TBS) on MAC layer from 2 bytes (16 bits) up to 125 bytes (1000 bits)”. It would be obvious for one of ordinary skill in the art to modify Huawei teaching with Netmanias for the same motivation as cited in claim 1).

Regarding claim 7, the combined teaching of Huawei and Netmanias discloses the method of claim 1, wherein the indication information comprises indication information of the number of resource units (Netmanias – Table 1 and section “Uplink communication” discloses TBS index and corresponding resource unit. The combined teaching is obvious for the same reason as claim 1).

Regarding claim 8, the scope and content of the claim recites a device for performing the method of claim 1, therefore, being addressed as in claim 1.

claim 9, the scope and content of the claim recites a device for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 11, the scope and content of the claim recites a device for performing the method of claim 4, therefore, being addressed as in claim 4.

Regarding claim 14, the scope and content of the claim recites a device for performing the method of claim 7, therefore, being addressed as in claim 7.

Regarding claim 15, Huawei discloses a method comprising: sending, by a base station to a terminal, an indication of a maximum transmission block size (TBS) supported by a data transmission (section 2.3 – discloses UE is allocated maximum TBS up to 1000 bits)
However, the reference is silent on details about wherein a TBS set includes a set of maximum TBSs comprising 1000 bits, 936 bits, 808 bits, 504 bits, 408 bits and 328 bits.
Netmanias discloses maximum TBSs comprising 1000 bits, 936 bits, 808 bits, 504 bits, 408 bits and 328 bits (section “uplink communication” – “A device can select uplink Transport block size (TBS) on MAC layer from 2 bytes (16 bits) up to 125 bytes (1000 bits)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Huawei, and have number of resource block to transmit the transmission block size, as taught by Netmanias because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to determine number of sub-frame required for transmission block.

Regarding claim 16, the scope and content of the claim recites a device, for performing the method of claim 15, therefore, being addressed as in claim 15.

Regarding claim 17, the scope and content of the claim recites a non-transitory computer readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to perform the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 18, the scope and content of the claim recites a non-transitory computer readable medium storing instructions for 

Regarding claim 20, the scope and content of the claim recites a non-transitory computer readable medium storing instructions for performing the method of claim 4, therefore, being addressed as in claim 4.

Allowable Subject Matter
Claim 3, 5-6, 10, 12-13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/DUNG HONG/
Primary Examiner, Art Unit 2643